Citation Nr: 0018061	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  94-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to an effective date prior to March 7, 1990, 
for an award of a 10 percent evaluation for a left shoulder 
scar.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for cervical 
arthritis.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for a brachial plexus 
injury of the left arm.

6.  Entitlement to an increased rating for traumatic 
arthritis of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Karen T. Grisez, Attorney


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1978.

In October 1987, the RO, in part, denied the veteran's claim 
of service connection for a cervical spine disability.  The 
veteran was notified of this determination, but did not file 
a timely appeal.

In December 1989, the Board of Veterans' Appeals (Board), in 
part, denied the veteran's claims for service connection for 
irritable bowel syndrome and hypertension.

The Board initially received this case on appeal from a March 
1993 decision of the RO, which, in part, assigned a 10 
percent rating for a left shoulder scar, and determined that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for cervical 
arthritis, hypertension and irritable bowel syndrome.

In April 1997, the Board, in part, assigned a 10 percent 
evaluation for a left shoulder scar, effective from March 7, 
1990, and found that new and material evidence had not been 
submitted to reopen the claims for cervical arthritis and 
irritable bowel syndrome.  The Board remanded the claim to 
reopen the issue of entitlement to service connection for 
hypertension.  (See page 26, paragraph one of the April 1997 
decision.)  In addition, the Board found that new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for brachial plexus injury 
of the left arm and remanded the claim for further 
development.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").

In April 1999, while his claims were pending at the Court, 
the veteran's representative and the VA Office of General 
Counsel filed a Joint Motion for Remand.  The Court granted 
the Joint Motion for Remand and issued an Order vacating and 
remanding that portion of the Board's decision denying an 
effective date earlier than March 7, 1990, for an award of a 
10 percent evaluation for a left shoulder scar, as well as 
the determinations that new and material evidence had not 
been submitted to reopen the claims for cervical arthritis 
and irritable bowel syndrome.  The Court also vacated the 
Board's decision to the extent that it "failed to address" 
whether new and material evidence had been submitted to 
reopen the claim for hypertension, and indicated that the 
Board had failed to address the effect of pain on motion for 
the service-connected traumatic arthritis of the left 
shoulder/shoulder-hand syndrome and bicipital tendinitis of 
the right shoulder with impingement syndrome.  The Order also 
dismissed the appeal on the issue of entitlement to service 
connection for diabetes mellitus.

The Board notes that, in March 1993, the RO denied the 
veteran's claim for service connection for a right shoulder 
disability.  The veteran subsequently perfected his appeal as 
to this issue in a timely manner.  However, in September 
1996, the RO granted service connection for bicipital 
tendinitis of the right shoulder with an impingement syndrome 
and assigned a 10 percent evaluation, effective September 18, 
1992.  The Board notes that such grant is a full award of the 
benefits on appeal.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, the issue pertaining to the rating 
assigned for bicipital tendinitis of the right shoulder with 
an impingement syndrome is not jurisdictionally before the 
Board.  However, the issue pertaining to an increased rating 
for the service-connected right shoulder with an impingement 
syndrome is referred to the RO for appropriate development.

The representative contends that RO actions since September 
1996 in regard to his right upper extremity disability have 
been clearly and unmistakably erroneous in failing to grant a 
separate evaluation for functional loss due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999).  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  The Board takes this 
opportunity to note that it may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).

The Board also notes that while the veteran has perfected an 
appeal with respect to the claim to reopen the issue of 
entitlement to service connection for cervical arthritis, he 
has yet to perfect an appeal with respect to a claim of 
entitlement to service connection for any other cervical 
disorder, to include cervical neuropathy and/or 
radiculopathy, cervical radiculitis, and/or chronic cervical 
pain syndrome.  Indeed, the RO's March 1993 rating decision 
specifically discussed only whether the appellant's claim of 
entitlement to service connection for cervical arthritis 
should be reopened.  While it is true that the blue rating 
sheet listed as denied C7-8/T1 nerve compression, when the 
appellant was notified of this denial he was only told that 
service connection for cervical arthritis was denied.  He was 
not informed that any other cervical disorder was denied.  
Finally, when the appellant's representative filed a notice 
of disagreement the appeal was limited, in pertinent part, to 
the issue of entitlement to service connection for cervical 
arthritis.  

Accordingly, as "jurisdiction does indeed matter and it is 
not 'harmless' when VA during the claims adjudication process 
fails to address threshold issues," McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993); and as "[a] jurisdictional matter 
may be raised at any stage" of a proceeding, AB v. Brown, 6 
Vet. App. 35, 37 (1995) quoting Phillips v. General Servs. 
Admin., 924 F.2d 1577, 1579 (Fed.Cir. 1991), the Board finds 
that it does not have jurisdiction to consider any a claim of 
entitlement to service connection for any cervical disorder 
save the claim to reopen noted on the title page.  To the 
extent that the appellant is now claiming entitlement to 
service connection for cervical neuropathy and/or 
radiculopathy, cervical radiculitis, and chronic cervical 
pain syndrome, this matter is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  A tender left shoulder scar has been clinically present 
on VA examinations since August 5, 1987.

2.  Service connection for cervical spine disability was 
denied by an unappealed final RO decision dated in October 
1987.

3.  Evidence received since the October 1987 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue of 
entitlement to service connection for cervical arthritis, and 
thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  Service connection for irritable bowel syndrome and 
hypertension were denied by a Board decision dated in 
December 1989.

5. Evidence received since the December 1989 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue of 
entitlement to service connection for hypertension, and thus 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

6.  Evidence received since the December 1989 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is new and probative of the issue of 
entitlement to service connection for irritable bowel 
syndrome, and thus is so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  The veteran's claim of entitlement to service connection 
for irritable bowel syndrome is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

8.  The preponderance of the evidence shows that the veteran 
does not have a brachial plexus injury of the left arm which 
can be clinically attributed to service.


CONCLUSIONS OF LAW

1.  The assignment of a 10 percent rating for a left shoulder 
scar from August 5, 1987, is warranted.  38 U.S.C.A. §§ 5110 
(West 1991); 38 C.F.R. §§ 3.157, 3.400 (1999); Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  Evidence received since the October 1987 final RO 
decision denying service connection for cervical arthritis is 
not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  Evidence received since the December 1989 final Board 
decision denying service connection for hypertension is not 
new and material.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).

4.  Evidence received since the December 1989 final Board 
decision is new and material; the veteran's claim of service 
connection for irritable bowel syndrome is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

5.  The veteran's claim of entitlement to service connection 
for irritable bowel syndrome is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

6.  A brachial plexus injury of the left arm due to disease 
or injury was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In connection with the October 1987 rating decision denying 
service connection for hypertension, the RO considered 
evidence including the veteran's service medical records; VA 
medical records, reflecting periodic inpatient and outpatient 
treatment from November 1978 to August 1987; private medical 
records from Thomas G. Otto, M.D., reflecting treatment in 
August 1979; private medical records from St. Cloud 
Orthopedic Associates, Ltd., reflecting treatment from 
November 1982 to August 1984; a November 1985 VA examination 
report; a November 1985 VA Nerve Conduction Study; a December 
1986 VA examination report; private medical records from 
Buffalo Clinic, reflecting treatment from January to June 
1987; private medical records from Marlen S. Strefling, M.D., 
reflecting treatment from February to September 1987; private 
medical records from Mahmoud G. Nagib, M.D., reflecting 
treatment in February 1987; private medical records from John 
M. McKelvey, M.D., reflecting treatment in January 1987; 
private medical records from Delano Clinic and Health Central 
of Buffalo, reflecting treatment from March to November 1987; 
a July 1987 VA examination report; private medical records 
from James L. Jacobson, Ph.D., reflecting treatment in June 
1987; private medical records from Anthony B. Tabor, Ph.D., 
reflecting treatment June 1987; a September 1987 VA 
examination report; and lay statements by the veteran.

A careful review of the service medical records shows no 
complaint, treatment or diagnosis pertaining to hypertension.  
In January 1976, the veteran complained of pain and 
limitation of motion of the left shoulder due to a motorcycle 
accident.  He was diagnosed with arthritis of the left 
acromioclavicular joint with limitation of motion.  In August 
1976, the veteran was reported to have a two week history of 
constipation and was assessed with hemorrhoids.  The 
appellant complained of a two day history of diarrhea with 
abdominal cramps, in October 1976.  Examination resulted in 
diagnoses of viral gastroenteritis and rectal bleeding 
secondary to internal hemorrhoids.  In February 1977, the 
veteran was provided follow-up care for his hemorrhoids.  
Irritable bowel syndrome was not, however, diagnosed then or 
during additional treatment provided in January 1977.  In 
June 1977, the impression was viral gastroenteritis and 
rectal bleeding secondary to internal hemorrhoids.  On 
discharge examination in June 1978, the veteran's anus, 
rectum, abdomen and viscera were reported to be clinically 
normal.  He reported that he had problems with his left 
shoulder and sometimes with his back.

In January 1987, a private medical record from Buffalo Clinic 
reported that the veteran had a history of a significant left 
shoulder injury secondary to a motor vehicle accident.  The 
veteran was reported to have had surgery on the shoulder 
times two.  An electromyogram, cervical spine films and 
evoked potentials were reported to have been performed at 
Noran Neurological Clinic and the veteran was reported to 
most likely have a reflex sympathetic neuropathy related to 
the injury, although the examiner could not totally rule out 
brachial plexus injury or cervical spine disease.

In January 1987, following an examination, John M. McKelvey, 
M.D., offered the clinical impression that the veteran was 
having pain and paresthesisas in the left hand together with 
some swelling and discoloration in the hand.  He had 
traumatic arthritis of the left shoulder secondary to an old 
injury to the acromioclavicular joint on the left.  
Considerations involving the numbness and pain in the left 
arm included reflex sympathetic dystrophy, brachioplexus 
injury or an ulnar neuropathy at the elbow.

In VAMC records, reflecting treatment from April to May 1987, 
an electromyogram was reported to be significant for rate 
positive for rare positive waves in the left pronator tares, 
median nerve C6, C7.  Cervical spine X-ray studies in April 
1987 revealed unremarkable findings.  He was diagnosed, in 
part, with chronic pain syndrome secondary to left shoulder 
injury.

In April 1987, a VA CT scan of the cervical spine disclosed a 
possible soft tissue mass at the lateral left C7-T neural 
foramen.

On August 5, 1987, the veteran was seen at a VA outpatient 
clinic.  Tender skin over the shoulder was noted.

Physical examination by Marlen Strefling, M.D., in September 
1987, resulted in a diagnosis of cervical radiculitis.

The evidence submitted since the October 1987 RO decision, 
but before the December 1989 Board decision, includes private 
medical records from Minnesota Ear Head Neck Clinic, 
reflecting treatment in October 1987; private medical records 
from Buffalo Clinic, reflecting treatment from August 1983 to 
November 1987; private medical records from Delano Clinic, 
reflecting treatment from April to September 1987; private 
medical records from Park Nicollet Medical Center, reflecting 
treatment in February 1987; VA medical records, reflecting 
treatment from May 1987 to April 1988; private medical 
records from Richard C. Siebert, M.D., reflecting treatment 
in October 1987; lay statements by friends of the veteran; 
additional service medical records; private medical records 
from Thomas G. Otto, M.D., reflecting treatment in August 
1979; private medical records from Marlen S. Strefling, M.D., 
reflecting treatment from January to April 1988; private 
medical records from Health Central Buffalo, reflecting 
treatment in February 1988; a March 1988 VA examination 
report; private medical records from Pilling Pain Clinic, 
reflecting treatment from April to July 1988; and lay 
statements by the veteran.

Received on October 28, 1987, was a February 1987 private 
medical record from Park Nicollet Medical Center, which 
reported that the veteran had a scar from surgery that 
radiated to the fracture in the left shoulder anteriorly.  He 
had a trigger point in the posterior medial pole and was 
tender on palpation of the left suprascapular area.

Received in November 1987 were VA outpatient treatment 
records, reflecting treatment from May to September 1987.  In 
September 1987, the veteran was reported to have a history of 
diarrhea and constipation.  He was assessed, in part, with 
symptoms of irritable bowel syndrome.  In October 1987, he 
was reported to have high blood pressure that measured 
142/96.  In November 1987, the examiner offered that the 
appellant's labile hypertension "may" (sic) relate to the 
use of psychotropic medication.

Received in November 1987 were private medical records from 
Richard C. Siebert, M.D., reflecting treatment in October 
1987.  The veteran was reported to have been examined in 
regard to any possible contribution of cervical spine 
abnormality to his overall medical problems.  He was reported 
to have mild to moderate tenderness to palpation across the 
lower cervical area, although these were not really focal 
trigger pains.  A cervical spine CT scan revealed no 
particular abnormality at the C7-T1 level and the cervical 
myelogram was completely normal.  There was reported to be no 
mechanism for considering that cervical abnormalities in the 
absence of herniated disc would be a consideration.  The 
veteran was noted to be able to tolerate touching or rubbing 
of the skin anywhere in the left upper extremity without a 
stinging or burning sensation.

Received in November 1987 were statements by friends of the 
veteran, which reported that he had had disabilities of the 
neck, shoulder, arm and hand.

Received in November 1987 were private medical records 
Buffalo Clinic, reflecting treatment from September to 
November 1987.  In September 1987, the veteran was assessed 
with having headaches that may be related to the cervical 
spine problem. 

In January 1988, a private medical record from Marlen S. 
Strefling, M.D., diagnosed the veteran with cervical 
radiculitis.

The veteran claimed entitlement to service connection for a 
left shoulder scar in January 1988.

Received in February 1988 were additional service medical 
records, which revealed no complaint, treatment or diagnosis 
of a cervical spine disability.

On February 10, 1988, the veteran requested entitlement to 
service connection for a large, tender and painful scar of 
the left shoulder.  He repeated this request in July 1988 
noting that the scar blistered very easily.

Received in February and April 1988 were VA outpatient 
treatment records, reflecting treatment from October 1987 to 
February 1988.  In October 1987, the veteran was reported to 
have been told that he had hypertension, but no one had 
prescribed drugs for him.  In January 1988, he reported 
intermittent diarrhea, constipation and a history of 
inflammatory bowel disease.  A pertinent diagnosis was not 
entered.

In late February 1988, the veteran was admitted to a VAMC.  
He reported an 11 year history of occasional bright red blood 
per rectum, and a history of internal and external 
hemorrhoids with fissures.  Physical examination did not 
result in a diagnosis of irritable bowel syndrome.  The 
episodes of bright red blood per rectum were associated with 
hemorrhoids.

At a March 1988 VA examination the veteran was diagnosed with 
borderline hypertension, and a correlation was noted between 
obesity and hypertension.  The veteran was described as 
markedly obese, being 90 pounds overweight.  The examiner 
opined if the veteran lost weight, his blood pressure would 
fall.  The veteran was also noted to be using Alpazolan as 
his sole psychotropic medication.  The examiner noted, 
however, that hypertension was not a side effect of 
Alpazolan.  Proctology/surgical examination during the March 
1988 VA examination resulted in diagnoses of irritable bowel 
symptoms.

In April 1988, a VA outpatient treatment record revealed that 
the veteran had a long-standing pain syndrome secondary to 
brachial plexus injury secondary to a motor vehicle accident.  
He was assessed with reflex sympathetic dystrophy of the left 
upper extremity secondary to injury.

Received in April 1988 were duplicate copies of service 
medical records, which revealed no complaint, treatment or 
diagnosis of cervical arthritis.

Received in January 1989 were private medical records from 
Buffalo Clinic, reflecting treatment from August 1983 to 
September 1987.  In September 1987, the veteran was reported 
to have had a myelogram and CT scan which showed nerve 
compression in the C7, C8 and T1 areas.

In connection with the December 1989 Board decision, the 
Board considered evidence noted above, and granted service 
connection for a left shoulder scar.  In a rating decision 
issued later that month the RO assigned a zero percent rating 
effective August 5, 1978, based on VA examinations of 
September 1979 and November 1985.  The appellant, in a 
statement received on March 7, 1990, filed a notice of 
disagreement arguing that he had experienced a large, tender 
and painful left shoulder scar since his active duty service.

The evidence submitted since the December 1989 Board decision 
includes a January 1990 VA examination report; private 
medical records from Occupational Medicine Consultants, Ltd., 
reflecting treatment from July to November 1988; private 
medical records from the Noran Neurological Clinic and John 
M. McKelvey, M.D., reflecting treatment from January 1987 to 
May 1990; private medical records from Minnesota Ear Head & 
Neck Clinic, P.A., reflecting treatment in April 1988; 
private medical records from Fairview Southdale Hospital, 
reflecting treatment in January 1989; Treatise information 
pertaining to gall bladder disease, obesity and diabetes; 
private medical records from Health One Buffalo Hospital, 
reflecting treatment in April 1990; a July 1990 VA 
examination report; private medical records from Perry J. 
Severance, M.D., reflecting treatment in November 1990; a 
November 1990 VA examination report; private medical records 
from Marlen S. Strefling, M.D., reflecting treatment from 
February 1987 to November 1988; a duplicate copy of a private 
medical record from Park Nicollet Medical Center; private 
medical records from Health One Buffalo Hospital, reflecting 
treatment in December 1992; private medical records from 
Clinical Psychopharmacology Consultants, P.A., reflecting 
treatment from October 1989 to June 1990; Treatise 
information relating to the cervical spine, medication 
motorcycle accidents and nerve injuries; a December 1992 VA 
examination report; VA medical records, reflecting treatment 
from January 1993 to February 1999; additional service 
medical records; private medical records from Southdale 
Orthopaedics, P.A., reflecting treatment in April 1995; a May 
1996 VA joints examination report; a May 1996 VA muscles 
examination report; a duplicate copy of a November 1978 VA 
outpatient treatment record; duplicate copies of service 
medical records; a June 1997 VA joints examination report; a 
June 1997 VA peripheral nerves examination report; a January 
1999 VA mental disorders examination report; and lay 
statements by the veteran.

In January 1989, the veteran was seen by Dr. McKelvey who 
found that the veteran was having headaches, neck pain, and 
pain, weakness and numbness of the left arm.  Considerations 
included cervical radiculopathy, brachial plexopathy, 
thoracic outlet syndrome and ulnar entrapment neuropathy at 
the elbow.  In February 1989, Dr. McKelvey reported that 
clinical interpretation of a left arm electromyogram (EMG) 
revealed no definite evidence of radiculopathy or entrapment 
neuropathy.  The EMG changes were compatible with, but not 
diagnostic of, brachial plexopathy.  Later that month he 
opined that the veteran had residual brachial plexopathy 
secondary to a motor vehicle accident in January 1976, which 
resulted in motor and sensory deficits involving the lower 
brachial plexus and perhaps some minimal elements of reflex 
sympathetic dystrophy.  Dr. McKelvey opined that the veteran 
had a permanent partial disability as a consequence.

Received in September 1990 were private medical records from 
John M. McKelvey, M.D..  In January 1989, the veteran was 
seen, in pertinent part, for neck and arm pain.  Range of 
motion of the cervical spine was mildly limited in flexion, 
extension, lateral bending and lateral turning, with some 
discomfort on these maneuvers experienced in the neck.  Mild 
cervical paravertebral tenderness was present, bilaterally.  
In February 1989, an MRI of the cervical spine was reported 
to have been entirely normal.  EMG revealed no evidence of 
cervical radiculopathy or entrapment neuropathy.

In November 1990, Perry J. Severance, M.D., reported that the 
veteran stated that he had developed problems with 
constipation because of pain medications due to his 
motorcycle accident in 1976.  The appellant reported 
developing hemorrhoids and having continued problems with 
burning, constipation, diarrhea and occasional rectal 
leakage.  The impression was internal hemorrhoids and rectal 
fissure with evidence of active bleeding, and probable 
underlying irritable bowel syndrome.

Received in October 1992 were private medical records from 
Marlen S. Strefling, M.D., which, in October 1988, revealed 
some diffuse tenderness to palpation over the veteran's left 
shoulder surgical scar.

At a December 1992 VA examination the veteran reported pain 
on cervical flexion and backward extension.  A radiology 
report revealed no gross abnormalities of the cervical spine.  
His left shoulder was reported to show a five inch scar over 
the area of the acromion that was well healed and overly 
sensitive to any palpation.

Received in March 1996 were additional copies of service 
medical records, which revealed no complaint, treatment or 
diagnosis of a cervical spine disability, hypertension or 
irritable bowel syndrome.

In April 1996, a VA physician diagnosed the veteran, in part, 
with hypertension and history of irritable bowel syndrome.

At a VA joints examination in June 1997, there was no report 
of complaint, treatment or diagnosis for cervical arthritis.  
The veteran was reported to have been involved in a 
motorcycle accident in January 1976 and to have been 
diagnosed with a left acromioclavicular separation with a 
questionable greenstick fracture of the left radius.  The 
veteran continued to complain of left shoulder pain, 
restriction of motion of the left shoulder, left elbow pain, 
and burning pain and numbness in the fourth and fifth digits 
on the left hand.  A number of diagnoses were noted to have 
been made with respect to his left arm pain, and it had been 
postulated that he had reflex sympathetic dystrophy, a 
brachial plexus neuropathy and ulnar nerve neuropathy.  An 
examination revealed voluntary resistance to range of motion 
of the left shoulder and supination of the left forearm.  The 
veteran was diagnosed with status postoperative open 
reduction, internal fixation acromioclavicular separation of 
the left shoulder with restriction of motion; left elbow 
normal to examination; decreased appreciation to light touch 
and pinprick over the fourth and fifth digits in the ulnar 
aspect of the left forearm and upper arm of undetermined 
etiology; and chronic pain syndrome with probable significant 
functional component to pain complaints.  The examiner 
reported that, after reviewing on the veteran's medical 
records and history, including a February 1989 EMG report by 
Dr. McKelly (sic), he could find no definite evidence of a 
brachial plexus injury or ulnar neuropathy on the basis of 
his current examination.

During a VA peripheral nerves examination in June 1997, the 
veteran was reported to show no spasm in the muscles of the 
upper back, neck or cranium.  There was full range of motion 
of the neck in all directions.  The examination revealed no 
significant positive findings neurologically.  The limitation 
of left should function was attributed to orthopedic causes, 
rather than any brachial plexus or ulnar nerve injury.

II.  Analysis

A.  Earlier Effective Date

The veteran contends, in essence, that he is entitled to an 
effective date earlier than March 7, 1990, for the assignment 
of a 10 percent rating for a left shoulder scar.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under existing law if the 
report relates to a disability which may establish 
entitlement.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).

The date of receipt of evidence from a private physician or 
layman will be accepted as an informal claim when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to the benefits.  
38 C.F.R. § 3.157(b)(2).

The record shows that, in December 1989, the Board granted 
service connection for a left shoulder scar.  The RO 
subsequently assigned a noncompensable evaluation for the 
left shoulder scar, effective from August 5, 1978, the day 
following the appellant's separation from active duty, 
essentially finding that the appellant's left shoulder scar 
claim was submitted within one year of separation from 
service.  On March 7, 1990, the veteran filed what in 
retrospect is best judged to be a notice of disagreement with 
the original rating.  That the March 1990 document is 
properly viewed as a notice of disagreement with the original 
rating, and not a new claim for an increased evaluation, is 
evident by the appellant's contention that he had had a 
tender and painful scar since service.  Accordingly, the 
claim for the assignment of an earlier effective date must be 
considered in light of the 1999 decision in Fenderson.

Under the Fenderson doctrine the Board finds that the first 
competent evidence that the appellant's left should surgical 
scar was compensably disabling was not presented at the time 
of the veteran's discharge from active duty, but rather it 
was presented at an August 5, 1987, VA outpatient clinic when 
tender skin over the left shoulder was noted.  As a tender 
and painful scar warrants a 10 percent evaluation, 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999), the Board finds, after 
resolving reasonable doubt in the appellant's favor, that a 
10 percent evaluation is warranted effective from August 5, 
1987.  An effective date prior to that date is not in order 
because there is no competent evidence of a compensably 
disabling scar manifested by tenderness and pain on objective 
evaluation prior to that date. 

B.  New and Material Evidence to Reopen Claims for Service 
Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
that it was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310 (1999).  

In an October 1987 rating decision, the RO, in part, denied 
service connection for a cervical spine disability and 
informed the veteran of this decision.  No response was 
received from the veteran within one year of notification of 
the denial.  In a December 1989 decision the Board, in part, 
denied service connection for irritable bowel syndrome and 
hypertension.  As the veteran did not initiate an appeal of 
the October 1987 or December 1989 decisions, these decisions 
are final and the claims of entitlement to service connection 
for cervical arthritis, hypertension and irritable bowel 
syndrome may not be reopened and reviewed on a de novo basis 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1100, 20.1103, 20.1104 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id. at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

Where there is a prior RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  

Thus, in the present case, new and material evidence must 
have been submitted since the October 1987 RO decision, in 
regard to the claim for cervical arthritis, and since the 
December 1989 Board decision, in regard to the claims for 
hypertension and irritable bowel syndrome, in order to reopen 
the veteran's claims.  In determining whether evidence is new 
and material, the "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

After carefully considering the evidence submitted since the 
October 1987 RO decision in regard to cervical arthritis, the 
Board is compelled to find that the veteran has not submitted 
evidence which is new and material.  In this regard, while 
evidence submitted since the last final RO decision documents 
the veteran's contentions that his cervical arthritis 
symptoms began in service, the medical records which are new 
do not address the etiology of the veteran's claimed 
disability.

To illustrate, although the veteran submitted treatise 
evidence pertaining to the cervical spine, although medical 
evidence shows cervical radiculopathy and neuropathy, and 
although 1987 reports submitted from the Buffalo Clinic in 
January 1989, show nerve compression in the C7, C8 and T1 
areas, there was no diagnosis of cervical arthritis or any 
indication that the veteran had cervical arthritis due to 
service.  In fact, in February 1989, John M. McKelvey, M.D., 
reported that the veteran had had an MRI of the cervical 
spine that was entirely normal and, in December 1992, a VA 
radiology report revealed no gross abnormalities of the 
cervical spine.  Arthritis is confirmed by x-ray evidence.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).
 
The Board notes that, before service connection may be 
granted, there must be competent evidence of a nexus between 
an inservice injury or disease and a current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, as there remains no 
competent evidence demonstrating that the veteran has 
cervical arthritis due to a service-connected disability or 
other disease or injury incurred in or aggravated by service, 
the veteran has not submitted evidence which is new and 
material.

Similarly, the veteran has not submitted new and material 
evidence since the December 1989 Board decision to reopen his 
claim for service connection for hypertension.  Although the 
veteran submitted new evidence demonstrating that he 
continues to have hypertension, there simply is no competent 
evidence that the appellant has hypertension due to a 
service-connected disability or other disease or injury 
incurred in or aggravated by service save the evidence which 
was previously before the Board in December 1989.

While the veteran has contended that he currently has 
cervical arthritis and hypertension due to service or 
service-connected disabilities, these statements are 
immaterial because they do not provide a competent basis upon 
which to demonstrate that he has current symptomatology due 
to service.  Lay assertions of medical causation, including 
those of the veteran's friends, cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  While the veteran is capable 
of providing evidence of symptomatology, a layperson 
generally is not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, the veteran's lay assertions cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993). 

Consequently, the Board must conclude that, because the newly 
submitted medical evidence does not show that the veteran 
currently has cervical arthritis or hypertension due to 
service-connected disability or other disease or injury 
incurred in or aggravated by service, the evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  Hence, the evidence submitted is not new and 
material.  Hodge, 155 F.3d at 1359.  The benefits sought on 
appeal must, therefore, be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996). In this regard, 
the above discussion informs the veteran of the steps he 
needs to fulfill in order to reopen his claims, and an 
explanation why his current attempt to reopen the claims must 
fail.

The benefit of the doubt doctrine does not need to be applied 
in this case because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

C.  New and Material Evidence to Reopen Claim for Service 
Connection for Irritable Bowel Syndrome

In November 1990, Perry J. Severance, M.D., reported that the 
veteran revealed that he had developed problems with 
constipation because of pain medications due to his 
motorcycle accident in 1976.  He was reported to have 
developed hemorrhoids and to continue to have problems with 
burning, constipation, diarrhea and occasional rectal 
leakage.  The impression was internal hemorrhoids and rectal 
fissure, with evidence of active bleeding, and probable 
underlying irritable bowel syndrome.

The Board finds that this opinion is new to the record and 
bears directly and substantially on the question of whether 
or not the veteran currently has irritable bowel syndrome 
that is related to a service-connected disability or service.  
The veteran is presently service connected for hemorrhoids, 
and Dr. Severance's opinion implies that the veteran 
currently has irritable bowel syndrome that is related to his 
hemorrhoids.  Consequently, the new evidence is material.  
See 38 C.F.R. § 3.156(a).  Accordingly, because new and 
material evidence has been submitted, the veteran's claim of 
service connection for irritable bowel syndrome is reopened.

D.  Well Groundedness of Claim for Service Connection for 
Irritable Bowel Syndrome

Having reopened the veteran's claim for service connection 
for irritable bowel syndrome, the Board observes that the 
next step following the reopening of the veteran's claim is 
to determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Only after a determination that the claim is well 
grounded may VA proceed to evaluate the merits of the claim, 
provided that VA's duty to assist the veteran with the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Winters v. West, 12 Vet. App. 
203, 206-7 (1999).

In order to show that a claim of service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

Having reviewed the evidence of record, particularly the 
opinion by Dr. Severance implying a connection between the 
service-connected hemorrhoids and irritable bowel syndrome, 
the Board finds that the veteran's claim of service 
connection for irritable bowel syndrome is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).

E.  Service Connection for Brachial Plexus Injury of the Left 
Arm

Initially, the Board finds that the veteran's claim of 
service connection for a brachial plexus injury of the left 
arm is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the Board finds that he has presented a 
claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a).

The establishment of a plausible claim does not dispose of 
the issue in this case.  The Board now must review the claim 
on its merits and account for the evidence which it finds to 
be persuasive and unpersuasive and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not determined to be chronic, then, 
generally, a continuity of symptomatology after service is 
required for service connection.  Id.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310.

The medical evidence of record shows that, in April 1988, a 
VA outpatient treatment record reported that the veteran had 
a long-standing pain syndrome secondary to brachial plexus 
injury secondary to a motor vehicle accident.  However, he 
was assessed with reflex sympathetic dystrophy of the left 
upper extremity secondary to injury.

In January 1989, Dr. McKelvey offered an impression that the 
veteran had headaches, neck pain, and pain, weakness and 
numbness of the left arm.  Considerations included cervical 
radiculopathy, brachial plexopathy, thoracic outlet syndrome 
and ulnar entrapment neuropathy at the elbow.  In February 
1989, Dr. McKelvey reported that the clinical interpretation 
of an EMG of the left arm revealed no definite evidence of 
radiculopathy or entrapment neuropathy, but EMG changes were 
compatible with, but not diagnostic of, brachial plexopathy.  
Later that month Dr. McKelvey opined that the veteran had 
residual brachial plexopathy secondary to a motor vehicle 
accident in January 1976, which resulted in motor and sensory 
deficits involving the lower brachial plexus and perhaps some 
minimal elements of reflex sympathetic dystrophy.

Significantly, however, while a VA joints examination in June 
1997 noted that a  number of diagnoses had been made with 
respect to his left arm pain to include a brachial plexus 
neuropathy, the examiner found the appellant to suffer from 
postoperative residuals of an open reduction and internal 
fixation of a left shoulder acromioclavicular separation with 
restricted motion; a normal left elbow; decreased 
appreciation to light touch and pinprick over the fourth and 
fifth digits in the ulnar aspect of the left forearm and 
upper arm of undetermined etiology; and chronic pain syndrome 
with probable significant functional component to pain 
complaints.  Most significantly the examiner reported that 
after reviewing the veteran's medical records and history, 
including a February 1989 EMG report, he could find no 
definite evidence of a brachial plexus injury or ulnar 
neuropathy on the basis of his examination.  Likewise, a July 
1997 VA neurologist found no evidence of positive 
neurological findings, and hence, he found no evidence of a 
current disorder of the brachial plexus.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a brachial plexus 
injury of the left arm.  The medical evidence, when 
considered in its entirety, does not serve to establish that 
he has a current brachial plexus injury of the left arm which 
can be attributed to service.  The service medical records 
are negative for a pertinent diagnosis, and while the 
veteran's left arm pain has been attributed to numerous 
diagnoses since service, including brachial plexus 
neuropathy, the most recent medical evidence of record--which 
is more probative because it was offered by examiners who had 
access to all of the evidence of record and takes into 
account the veteran's entire medical history--reveals no 
evidence of a brachial plexus injury of the left arm due to 
service.  Thus, the preponderance of the evidence is against 
finding that the veteran has a left arm brachial plexus 
injury due to disease or injury incurred in or aggravated by 
service.  The veteran, as a lay person, is not qualified to 
proffer an opinion as to questions of medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Hence, the benefit sought on appeal is denied.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, but does not find the evidence to be of 
such approximate balance as to warrant its application.  
Accordingly, the Board concludes that the claim of 
entitlement to service connection for brachial plexus injury 
of the left arm must be denied.  


ORDER

An effective date of August 5, 1987, for the assignment of a 
10 percent rating for a left shoulder scar is granted subject 
to the laws and regulations governing the award of monetary 
benefits. 

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for cervical 
arthritis and hypertension, the appeals are denied. 

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for irritable 
bowel syndrome.  Evidence of a well-grounded claim for a 
irritable bowel syndrome has been submitted.

Service connection for brachial plexus injury of the left arm 
is denied.


REMAND

Initially, the record shows that the representative has 
raised the claim that each and every rating decision since 
September 1978 which failed to assign a separate rating for 
functional loss due to left shoulder pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) was clearly and 
unmistakably erroneous.  As this matter is inextricably 
intertwined with the claim for an increased evaluation 
further development is in order.  The Board takes this 
opportunity to note that a clear and unmistakable error is a 
very specific and rare kind of "error."  It is the kind of 
error, of fact or of law, which when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Secondly, because the claim for service connection for 
irritable bowel syndrome and claim for increased rating for 
traumatic arthritis of the left shoulder are well grounded, 
VA has a duty to assist the veteran in the development of 
facts pertaining to these claims.  38 U.S.C.A. § 5107(a).  
The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claims includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  

In view of the November 1990 statement by Perry J. Severance, 
M.D., and the totality of the clinical record, the Board 
finds that a medical opinion addressing the etiology of the 
veteran's irritable bowel syndrome should be obtained after 
all available medical records have been obtained and 
associated with the claims file.  

Finally, a specific examination is of the appellant's left 
shoulder to comply with the provisions of DeLuca v. Brown, 8 
Vet. App. 202 (1995), is in order.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in prior rating actions since 
September 1978.  The RO must specifically 
consider the representative's May 2000 
argument.  The rating decision must 
individually document and review whether 
each and every prior rating decision was 
clearly and unmistakably erroneous in 
failing to assign the separate rating.  
If the claim on this issue is denied, 
both the veteran and his representative 
should be advised of his appellate 
rights, including the requirement of a 
timely filed notice of disagreement to 
initiate an appeal.

2.  The RO should contact the veteran 
and request that he identify the 
specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
from whom he has received treatment for 
irritable bowel syndrome since service, 
and for traumatic arthritis of the left 
shoulder since June 1997.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  All attempts to fulfill 
this development must be documented.

3.  The veteran should then be scheduled 
for a VA gastrointestinal examination to 
determine the nature and etiology of any 
irritable bowel syndrome.  The examiner 
must be provided with the claims folder 
for review in connection with his or her 
evaluation.  The examiner must review 
the veteran's entire claims file, 
including the service medical records 
and November 1990 statement by Perry J. 
Severance, M.D.  Following the 
examination the examiner should then 
comment whether the veteran suffers from 
irritable bowel syndrome, and if so, 
whether it is at least as likely as not 
that the disorder is related to either 
service, a service connected disorder or 
hemorrhoids.  A complete rationale for 
the opinion must be provided.  The 
examination report should be typed.

4.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the nature and extent of each 
of his left shoulder disability.  The 
examiner must be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
necessary tests and studies including x-
ray and range of motion studies must be 
conducted.  Range of motion should be 
recorded in numbers of degrees, and the 
normal ranges of motion should be 
provided.  Any objective evidence of 
pain on motion must be noted.  If the 
veteran is malingering, or if the pain 
is of psychogenic origin that fact 
should be noted.  The examiner should 
elicit from the veteran an account of 
how his left shoulder disability affects 
his daily activities and employability.  
The examiner should also comment as to 
the degree of any nonunion, fibrous 
union, malunion or loss of head of the 
humerus.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful 
motion, pain with use, and provide an 
opinion as to how these factors result 
in any limitation of motion.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  The 
examination report should be typed.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement 
to service connection for a irritable 
bowel syndrome and increased rating for 
traumatic arthritis of the left 
shoulder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and 

argument he desires to have considered in connection with her 
current appeal.  No action is required of the veteran until 
he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


